Citation Nr: 1728981	
Decision Date: 07/24/17    Archive Date: 08/04/17

DOCKET NO.  10-29 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals of surgery for a right thumb fracture with neuropathy (right thumb disability).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel



INTRODUCTION

The Veteran had active service in the Army from October 1975 to June 1981.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In July 2010, the Veteran requested a hearing before a Veterans Law Judge.  A review of the file indicates that the Veteran submitted a request to withdraw the hearing on September 30, 2011.  Thus, the hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2016).

In August 2016, the Board remanded the Veteran's claims for further development.  The Board is satisfied that there was at the very least substantial compliance with its remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-157 (1999).  


FINDING OF FACT

The Veteran's right thumb disability neurological deficits have been characterized by mild incomplete neuritis of the median nerve; moderate incomplete paralysis has not been shown.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for a right thumb disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.124a, Diagnostic Code 7805-8615 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA treatment records and Social Security Administration (SSA) records have been obtained.  Additionally, the Veteran was offered the opportunity to testify before the Board, but he withdrew his request for a hearing.

The Veteran was also provided VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners provided the information necessary to rate the service-connected disability on appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran, nor his representative, has objected to the adequacy of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 
 
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


Increased Ratings
	
Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

The primary concern for an increased rating for a service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran filed a claim for an increased rating for his right thumb disability in August 2008, which was denied by an October 2008 rating decision.  The Veteran asserts he is entitled to a higher rating.

The Veteran's right thumb disability is evaluated under Diagnostic Code 7805-8615.  Diagnostic Code 7805 evaluates scars and the other effects of scars.  Under this Diagnostic Code, the disabling effect of a scar not considered in a rating provided under Diagnostic Codes 7800 through 7804 is to be rated under an appropriate Diagnostic Code, which in this case is Diagnostic Code 8616 for neuritis of the median nerve.  Under this Diagnostic Code, mild incomplete paralysis of the affected nerve is rated 10 percent disabling, moderate incomplete paralysis of the affected nerve is rated 30 percent disabling for the major extremity, severe incomplete paralysis of the affected nerve is rated 40 percent disabling for the major extremity, and complete paralysis of the affected nerve is rated 60 percent disabling for the major extremity.  38 C.F.R. § 4.124a, Diagnostic Code 8616.  The Veteran is ambidextrous.  The injured hand, or the most severely injured hand, of an ambidextrous individual will be considered the dominant hand for rating purposes.  38 C.F.R. § 4.69.

At an October 2008 VA examination, the Veteran reported numbness and tingling in both hands for two years.  The examiner noted that the Veteran's story somewhat fit compressive neuropathy of the median nerve, and that carpal tunnel syndrome should be considered.  The Veteran denied having any muscle weakness.  The examiner reported that the Veteran had mild sensory neuropathy in his finger.

The Veteran's medical record shows that he treated for hand complaints, which included numbness and tingling.  He was diagnosed with carpal tunnel syndrome in May 2010.

At a January 2014 VA examination, the examiner reviewed the Veteran's claims file and reported that the Veteran's carpal tunnel syndrome was not related to his active service.  On examination, the Veteran had a mild decreased of sensation of the right thumb, but retained normal 5/5 strength.  The examiner reported that the Veteran's right thumb scar was nontender, stable, linear, and had no effect on the function of the right thumb.  The examiner reported that the scar was 4 centimeters long and about 1 to 2 millimeters wide.  The examiner reported that the Veteran had mild sensory neuropathy.  In September 2016, the VA examiner opined that the Veteran's carpal tunnel syndrome was less likely as not proximately due to his service-connected right thumb disability.  The examiner reported that there was no evidence of association or nexus between the Veteran's right thumb disability and his carpal tunnel syndrome, based on current medical knowledge.

Thus, applying the regulations to the facts in the case, the Board finds that the criteria for a disability rating in excess of 10 percent are not met for a right thumb disability.  The evidence of record simply does not support a 30 percent rating under Diagnostic Code 8616, which requires a showing of moderate incomplete paralysis of the affected nerve.  At both VA examinations, only mild symptoms were noted.  In addition, the Veteran's right thumb scar was found to be nontender, stable, linear, and had no effect on the function of the right thumb.  As such, a rating in excess of 10 percent is not warranted under Diagnostic Codes 7800 through 7804, as these would require either one characteristic of disfigurement, a scar area of at least 39 square centimeters, or an unstable or painful scar.  Finally, the examiner opined that the Veteran's carpal tunnel syndrome was less likely than  not proximately due to his service-connected right thumb disability and reported that there was no evidence of association or nexus between the Veteran's right thumb disability and his carpal tunnel syndrome.  As such, service connection for carpal tunnel syndrome on a secondary basis or based on aggravation is not warranted.

38 C.F.R. § 3.321(b)(1) has not been specifically sought by the Veteran or reasonably raised by the facts found by the Board.  As such, there is no basis for extraschedular discussion in this case.  See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016).

Accordingly, the criteria for a schedular rating in excess of 10 percent for the Veteran's right thumb disability have not been met and his claim is denied. 


ORDER

A rating in excess of 10 percent for a right thumb disability is denied.




____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


